If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



DAVONTAE SANFORD,                                                   UNPUBLISHED
                                                                    April 9, 2019
               Plaintiff-Appellant,

v                                                                   No. 341879
                                                                    Court of Claims
STATE OF MICHIGAN,                                                  LC No. 17-000220-MP

               Defendant-Appellee.


Before: SWARTZLE, P.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

        Plaintiff appeals as of right a judgment entered by the Court of Claims granting plaintiff
$408,356.16 under the Wrongful Imprisonment Compensation Act (WICA), MCL 691.1751 et
seq., but denying his claim for compensation for the 198 days he spent in a juvenile facility prior
to conviction and sentencing. We affirm.

                                       I. BACKGROUND

        On September 17, 2007, four people were murdered at 19741 Runyon Street in the city of
Detroit. Plaintiff, who was 14 years old, pleaded guilty to four counts of second-degree murder
and one count of felony-firearm. On April 4, 2008, plaintiff was sentenced to 37 to 90 years’
imprisonment, with credit for 198 days served. Two weeks after plaintiff’s sentencing, Vincent
Smothers was arrested in connection with another homicide and confessed to the September
2007 Runyon Street quadruple homicides. The Detroit Police Department did not further
investigate Smothers’s role in the homicides, and plaintiff remained incarcerated.

        In May 2015, the Michigan State Police reopened the investigation into the September
2007 murder after discovering evidence of perjured testimony while investigating a Detroit
Police Department homicide inspector. The Michigan State Police found evidence corroborating
Smothers’s confession to the murders, but it found no evidence incriminating plaintiff. The
circuit court vacated plaintiff’s convictions and sentences, and plaintiff was released from the
Michigan Department of Corrections on June 8, 2016.




                                                -1-
        Plaintiff sought compensation under WICA, and the parties agreed that plaintiff was
entitled to $408,356.16 in compensation for eight years and 61 days of wrongful imprisonment in
a state correctional facility. The parties disputed whether the time plaintiff spent in pretrial
detention was compensable under WICA. The Court of Claims agreed with defendant that this
time was not compensable. This appeal followed.

                                        II. DISCUSSION

        This Court reviews de novo questions of statutory construction. Snead v John Carlo, Inc,
294 Mich. App. 343, 354; 813 NW2d 294 (2011). The goal of statutory interpretation “is to
ascertain and give effect to the intent of the Legislature.” Portelli v IR Constr Prod Co, Inc, 218
Mich. App. 591, 606; 554 NW2d 591 (1996). We begin by considering the language of the
statute. Id. at 607. “Where the language employed in a statute is plain, certain, and
unambiguous, the statute must be applied as written without interpretation.” Id. Statutory
provisions should be read in context, and every word should be given “its plain and ordinary
meaning.” Driver v Naini, 490 Mich. 239, 247; 802 NW2d 311 (2011). However, “words that
have acquired a peculiar and appropriate meaning in the law are construed according to that
peculiar and appropriate meaning.” Feyz v Mercy Mem Hosp, 475 Mich. 663, 673; 719 NW2d 1
(2006).

       “Only when an ambiguity exists in the language of the statute is it proper for a court to go
beyond the statutory text to ascertain legislative intent.” Whitman v City of Burton, 493 Mich.
303, 312; 831 NW2d 223 (2013). A statute is not necessarily ambiguous when reasonable minds
could differ on how to interpret the statute. Noll v Ritzer, 317 Mich. App. 506, 511; 895 NW2d
192 (2016). Rather, “a statute is ambiguous only if it creates an irreconcilable conflict with
another provision or it is equally susceptible to more than one meaning.” Id.

        WICA allows “[a]n individual convicted under the law of this state and subsequently
imprisoned in a state correctional facility for 1 or more crimes that he or she did not commit” to
seek compensation from the state. MCL 691.1753. The plaintiff must also show that he or she
“served at least part of the sentence” for those crimes. MCL 691.1754(1)(a). A “state
correctional facility” is defined as “a correctional facility maintained and operated by the
department of corrections.” MCL 691.1752(d).

       In pertinent part, WICA’s compensation section, MCL 691.1755, states:
               (1) In an action under this act, the plaintiff is entitled to judgment in the
       plaintiff’s favor if the plaintiff proves all of the following by clear and convincing
       evidence:

               (a) The plaintiff was convicted of 1 or more crimes under the law of this
       state, was sentenced to a term of imprisonment in a state correctional facility for
       the crime or crimes, and served at least part of the sentence.

               (b) The plaintiff’s judgment of conviction was reversed or vacated and
       either the charges were dismissed or the plaintiff was determined on retrial to be
       not guilty. . . .


                                                -2-
              (c) New evidence demonstrates that the plaintiff did not perpetrate the
       crime and was not an accomplice or accessory to the acts that were the basis of
       the conviction, results in the reversal or vacation of the charges in the judgment of
       conviction or a gubernatorial pardon, and results in either dismissal of all of the
       charges or a finding of not guilty on all of the charges on retrial.

              (2) Subject to subsections (4) and (5), if a court finds that a plaintiff was
       wrongfully convicted and imprisoned, the court shall award compensation as
       follows:

              (a) Fifty thousand dollars for each year from the date the plaintiff was
       imprisoned until the date the plaintiff was released from prison, regardless of
       whether the plaintiff was released from imprisonment on parole or because the
       maximum sentence was served. For incarceration of less than a year in prison,
       this amount is prorated to 1/365 of $50,000.00 for every day the plaintiff was
       incarcerated in prison.

        In this case, plaintiff has identified no irreconcilably conflicting provisions, and
plaintiff’s argument proceeds on what the compensation provision does not say rather than what
the statute does say. Plaintiff discards the threshold requirements for obtaining compensation as
irrelevant to the question whether pretrial detention is compensable. This argument improperly
ignores the statute’s plain language and picks the statute apart rather than harmonizing its
provisions. As clearly stated in MCL 691.1755(1), the threshold requirements for compensation
under WICA turn on imprisonment after conviction. The first requirement in section 5(1)(a)
refers “to a term of imprisonment in a state correctional facility” imposed after conviction. MCL
691.1755(1)(a). The second and third requirements discuss how and why the conviction was
vacated. MCL 691.1755(1)(b) and (c). After establishing these threshold requirements, section
5 describes how to calculate compensation for the term of wrongful imprisonment. MCL
691.1755(2). The first threshold requirement in section 5(1)(a), referring “to a term of
imprisonment in a state correctional facility” imposed after conviction, MCL 691.1755(1)(a),
anchors the amount of compensation, which is calculated “from the date the plaintiff was
imprisoned[.]” MCL 691.1755(2)(a). Separating the compensation formula from the threshold
requirements does not effectuate the plain language of the statute, which makes no reference to
confinement before a conviction was obtained. Accordingly, the Court of Claims did not err by
rejecting plaintiff’s claim for compensation for pretrial detention in a local facility.

        Plaintiff cites the dictionary definitions of the words “imprison” and “prison” to argue
that any confinement is compensable under WICA. MCL 699.1755(1)(a) begins by requiring a
plaintiff to show that he or she was “sentenced to a term of imprisonment in a state correctional
facility” for the crimes for which he or she was convicted. Plaintiff’s reliance on the more
expansive dictionary definitions of “imprison” and “prison” exceeds the bounds of this
provision, thereby undermining the plainly expressed legislative intent. Therefore, plaintiff’s
reliance on these dictionary definitions is unavailing.

       Plaintiff further argues that the Court of Claims’ interpretation has a discriminatory
impact on those defendants who must remain in pretrial detention because they cannot afford
bond. This Court has no authority to reevaluate legislative policy choices or to reconfigure a

                                               -3-
statute on the basis of a public policy concern that is not embodied in the text of the statute. See
Lash v Traverse City, 479 Mich. 180, 197; 735 NW2d 628 (2007) (citation omitted). Plaintiff’s
policy argument has no bearing on the interpretation of the plain language of the statute.
Accordingly, plaintiff has not identified a basis for interpreting WICA to compensate him for
confinement in a local facility before conviction and sentencing.

        Lastly, plaintiff relies on an affidavit prepared by a drafter of WICA supporting
plaintiff’s position. Plaintiff did not submit this affidavit in the Court of Claims. This Court
does not consider evidence that was not introduced in the lower court, “and a party may not
expand the record on appeal.” Sherman v Sea Ray Boats, Inc, 251 Mich. App. 41, 56; 649 NW2d
783 (2002). Additionally, we rejected plaintiff’s motion to expand the record on appeal to
include this affidavit. Sanford v Michigan, unpublished order of the Court of Appeals, entered
June 8, 2018 (Docket No. 341879). Therefore, we decline to consider this affidavit. Moreover,
because the plain language of the statute is unambiguous, resorting to external sources of
legislative intent is not permitted. In short, plaintiff has identified no error in the Court of
Claims’ ruling that time spent in pretrial detention in a local facility is not compensable under
WICA.

       Affirmed.



                                                             /s/ Brock A. Swartzle
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Thomas C. Cameron




                                                -4-